Order unanimously reversed and matter remitted to Supreme Court of Erie County for further proceedings in accordance with memorandum. Memorandum: Appellant was convicted in 1944 of murder, first degree, and upon recommendation of the jury was sentenced to life imprisonment. Upon the trial three statements in the form of transcribed questions and answers made by appellant to police officers and prosecutors were received in evidence. Timely objections thereto were interposed upon various grounds, including the claim that the statements were not made voluntarily. The issue as to whether the statements were so made or were the product of fear produced by threats was submitted to the jury. The ease should be remitted for further proceedings consistent with People v. Huntley (15 N Y 2d 72). (Appeal from order of Erie Special Term denying, without a hearing, motion to vacate a judgment of conviction for murder, first degree, rendered March 14, 1944.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Veechio, JJ.